DETAILED ACTION
Status of the Claims
	Claims 2-3 and 5-6 are cancelled. Claims 1, 4 and 7-8 are pending in this application. Claims 1, 4 and 7-8 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a continuation application of US application #17114271 and claims priority from the provisional applications # 63002494 and # 63022368 filed on 03/31/2020 and 05/08/2020 respectively. 
Rejections Withdrawn
The USC 112(d) rejection over claims 2-3 and 5-6 is withdrawn per Applicant’s cancellation of the claims. 
The USC 112(b) rejection over claim 8 is withdrawn per Applicant’s amendment of claim 8 by replacing the “mg” limitation with “IU”. 
The non-statutory double patenting rejection over claims 1-8 over copending Application No. 16953674 it withdrawn due to the abandonment of the reference application.
The non-statutory double patenting rejection over claims 1-8 over claim 1 of U.S. Patent No. 11166971 is withdrawn per Applicant’s filing of a terminal disclaimer filed on 11/22/2022.
The non-statutory double patenting rejection over claims 1-8 over claim 1 of U.S. Patent No. 11253534 is withdrawn per Applicant’s filing of a terminal disclaimer filed on 11/22/2022.
The non-statutory double patenting rejection over claims 1-8 over claim 1 of U.S. Patent No. 11278520 is withdrawn per Applicant’s filing of a terminal disclaimer filed on 11/22/2022.
Rejections Maintained – Modified as Necessitated by Applicant’s Amendments 
Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for to treatment, does not reasonably provide enablement for “prevention” or “cure” of COVID-19.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In the instant case, the specification provides results for prophylaxis of 9 individuals. However, the results are not convincing. There is no actual evidence of prevention of COVID-19. Applicant claims that just because some of these patients were exposed to the virus, them not getting the disease upon instant composition treatment is prophylaxis. This is not convincing because there is no evidence that these patients avoided infection due to instant treatment. In addition, 9 individuals are not enough to prove that the instant invention is preventative. Moreover, WHO (World Health Organization, Coronavirus disease (COVID-19) advice for the public: Mythbusters, publication date: 01/19/2022) (Hereinafter WHO) teaches that “Vitamin and mineral supplements cannot cure COVID-19. Micronutrients, such as vitamins D and C and zinc, are critical for a well-functioning immune system and play a vital role in promoting health and nutritional well-being. There is currently no guidance on the use of micronutrient supplements as a treatment of COVID-19” (page 6) which is directly aimed that the instant composition. It is well established globally that Covid vaccines are the “best tool we have to prevent hospitalization and death” (The White House, National COVID-19 Preparedness Plan, www.whitehouse.gov/covidplan, downloaded in May 2022). Researchers such as Dan‑Yu Lin et al (Effectiveness of Covid-19 Vaccines over a 9-Month Period in North Carolina, The New England Journal of Medicine, 386;10, publication date: 03/10/2022) provide the evidence that even state-of-the-art Covid vaccines are not full preventative (Figs 1-3). 
Thus, based on the information for the state of the art from WHO and Lin and the lack of experiments in the instant specification, a person of ordinary skill in the art would not successfully carry out prevention for Covid-19. There is undue experimentation required to be provided by the applicant or the current art with evidence of prevention of Covid-19. Enablement for “prevention” or “cure” requires a more complete understanding of the etiologies/causes of the condition as well as well-controlled, long term studies to show that the compound/agent/therapy/composition can indeed prevent the condition from occurring over the course of administration.
In order for a person of skill in the art (such as a medical doctor or a biological researcher) to prevent a disease, the person would have to address not only showing improvement of disease symptoms of the disease but also statistically significant differences in controlled clinical trials of healthy people being treated with the instant invention not getting Covid-19 compared to a control group.  Thus, one of skill in the art would have to conduct undue experimentation to find whether a composition of the claims prevents or cures Covid-19 due to the unpredictability in the art and the lack of a demonstration of preventing in the instant specification.  Therefore, while treatment of Covid-19 is enabled, “preventing” is not enabled for the instant application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 101 because the instant invention is directed to natural products. 
Applicant has cancelled claims 2-3 and 5-6. In claims 1, 4 and 7-8, Applicant deleted the “comprising” transitional phrase and replaced it with “consisting essentially of”. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP 2111.03 III). However, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.". If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention (MPEP 2111.03 III). In the instant case, there is no evidence provided in the instant specification that additional material beyond vitamin D, vitamin C and zinc would materially change the characteristics of applicant’s invention. On the contrary, instant specification example 1 provides a treatment regimen that comprises hydroxychloroquine and azithromycin in addition to zinc, vitamin D, and vitamin C (para 46 of instant specification). For at least this reason, the “consisting essentially of” language used in claims 1, 4 and 7-8 will be construed as equivalent to “comprising”. 
The instant claims comprise of naturally found products of vitamin D, vitamin C and zinc. Megan Ware (What is the nutritional value of mushrooms?, Medical News Today, publication date: 11/06/2019, previously cited) (Hereinafter Ware) provides the evidence that a natural product such as mushrooms, contain vitamin C, vitamin D and zinc (page 6). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite no additional elements other than a) intended uses of the combination which are not limiting in a product claim, including uses for COVID prevention and uses via administration over time periods, and b) amounts of the vitamin C, vitamin D, and zinc, which does not render the claims patent eligible under 35 U.S.C. 101. See Ex parte Burgos, decision of the Patent Trial and Appeal Board dated 03 January 2017, Patent Application No. 13/076, 117, pages 6-9, affirmed in non-precedential decision at 711 Fed.Appx. 646 (Fed. Cir. 2018) (a mixture of naturally occurring compounds is not rendered patent eligible under 35 U.S.C. 101 merely by claiming relative amounts or concentrations of the compounds in the mixture; noting that patent ineligible claims in Funk Bros. Seed Co. v. Kala lnoculant Co., 333 U.S. 127 (1948) recited relative amounts of bacterial species in a mixture).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark S. Bezzek (US 8846061B1, publication date: 09/30/2014, previously cited) (Hereinafter Bezzek). 
Regarding claims 1 and 4, Bezzek teaches compositions comprising vitamin D at about 5000 IU (about 125 mg) (claims 1, 4, 13), vitamin C at 3000 mg (claims 1, 4, 10, 13), and zinc at 50 mg (claim 1, 4, 10, 13). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Regarding the instant preamble of “A product for preventing COVID- 19 infection in an individual”, since the instant claim is directed to a product, this language is intended use and does not constitute functional limitations. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim) (MPEP 2111.02 II). Regarding the preamble of instant claim 1, and the “wherein the combination is administered daily for two or more days for prophylaxis” of instant claim 4, please refer to the intended use explanation recited in the USC 102 rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 in addition to claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mark S. Bezzek (US 8846061B1, publication date: 09/30/2014, previously cited) (Hereinafter Bezzek) and Novartis (EP 1972341 A1, publication date: 09/24/2008, previously cited) (Hereinafter Novartis). 
In claim 8, Applicant replaced the “3,000 mg of vitamin D” limitation with “3,000 IU of vitamin D” to overcome a lack of antecedent basis issue. Note that 3,000 mg of vitamin D is about 120,000,000 IU and 3000 IU of vitamin D is only 75 micrograms (1 IU of vitamin D is 0.025 micrograms). Applicant’s amendment changed the scope of the claim in such a way that the claim now requires a substantially lower concentration of 3,000 IU.
Regarding claims 1 and 4, Bezzek teaches as discussed above.
Regarding claim 7, Bezzek meets the concentration limitations for both vitamin C and zinc which are discussed above. For vitamin D, 3000 mg is 120,000,000 IU which is not taught by Bezzek. 
Regarding claim 8, Bezzek teaches as discussed above. For vitamin D, Bezzek teaches about 5000 IU and defines “about” as “plus or minus 10% of the referenced number” (C8 lines 27-28) thus teaching 4500 IU. 4500 IU is outside the instantly claimed value of 3,000 IU. 
Regarding claim 7, Novartis teaches compositions comprising vitamin D (claim 1) in a dosage of at least 100,000 IU (claim 8). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). The instantly claimed value of 3000 mg falls within the range disclosed by Novartis as it is above 100,000 IU. 
Regarding claim 8, Novartis teaches “The recommended daily allowance of vitamin D is somewhere between 400 and 800 IU” (para 8) and “The vitamin D is present in an amount suitable to provide a subject with the daily need for vitamin D. The dosage provided will depend on the intended dosing interval of the composition” (para 33), thus motivating adjusting a daily dose of 400-800 IU based on individual need. Adjusting the Bezzek concentration of 4500 IU down to 3000 IU is obvious based on the individual’s need for vitamin D and the dosing intervals considered as provided in Novartis, absent evidence of criticality for 3,000 IU compared to a value such as 4,500 IU. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Bezzek and Novartis and achieve the instant invention. Novartis provides the motivation to increase vitamin D amount by disclosing that “Vitamin D is not normally administered in single doses as large 100,000 IU, nor as infrequently as in the present invention. Much lower doses on a more frequent basis, e.g. 400 IU once daily orally, are prescribed as a matter of course. The present invention is based on the unexpected finding that a large dose of vitamin D may be administered parenterally and that this has a prolonged duration of effect, with further doses not needed for long periods of time” (para 48). Novartis also motivates adjustment of vitamin D amount depending on the dosing interval (para 33) providing a prima facie case of obviousness for the instantly claimed 3,000 IU amount. Thus, one would be motivated to incorporate the teachings of Novartis into the teachings of Bezzek with a reasonable expectation of successfully achieving a product combination with a prolonged duration effect of vitamin D.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 7-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of copending Application No. 17350520 (reference application). 
Instant claims 1-8 are obviated by claims 13-14 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. While the reference application is directed to a method of use, the compositions being administered meet all of the limitations of the instant invention. Thus, one would achieve the instant invention with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of copending Application No. 17501250 (reference application) in view of Tod Cooperman (Do any supplements help with the coronavirus (COVID-19)? Do supplements like vitamin D, zinc, vitamin C, or herbals work?, Consumer Lab, publication date: 03/06/2020, previously cited) (Hereinafter Cooperman). 
Instant claims 1-6 are obviated by claims 14-16 in view of Cooperman. While the reference application does not teach vitamin D, Cooperman teaches “Preliminary studies suggest that people with lower levels of vitamin D are more likely to test positive for the coronavirus, have more severe symptoms, and may have a higher risk of dying from COVID-19”, “higher doses, such as 2,000 IU daily, are used and are generally safe”, “A small study among older men and women in Singapore with COVID-19 found that those who were started on a combination of vitamin D, magnesium and vitamin B12 supplements within one day of hospitalization were much less likely to require oxygen therapy and other intensive care support than those not given the supplements.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and the teachings of Cooperman and achieve the instant invention. Cooperman motivates addition of vitamin D which is discussed above. Thus, one would achieve the instant invention with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/568,452 (reference application). 
Instant claims 1, 4 and 7-8 are obviated by claim 1 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application claims meet all of the limitations of the instant invention. Thus, one would achieve the instant invention with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/714,760 (reference application). 
Instant claims 1, 4 and 7-8 are obviated by claims 1 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application claims meet all of the limitations of the instant invention. Thus, one would achieve the instant invention with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
New Rejections – Necessitated by Applicant’s Amendments
In claims 1, 4 and 7-8, Applicant deleted the “comprising” transitional phrase and replaced it with “consisting essentially of” which raises an indefiniteness issue and the explanation is provided below. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4 and 7-8, the phrase “consisting essentially of” renders the claims indefinite. In HZNP Meds. LLC v. Actavis Labs. UT, Inc., 940 F.3d 680, 698-699 (Fed. Cir. 2019) (attached NPL, herein after “HZNP”), the court established that “By using the phrase “consisting essentially of” in the claims, the inventor in this case incorporated into the scope of the claims an evaluation of the basic and novel properties. The use of “consisting essentially of” implicates not only the items listed after the phrase, but also those steps (in a process claim) or ingredients (in a composition claim) that do not materially affect the basic and novel properties of the invention. Having used the phrase “consisting essentially of,” and thereby incorporated unlisted ingredients or steps that do not materially affect the basic and novel properties of the invention, a drafter cannot later escape the definiteness requirement by arguing that the basic and novel properties of the invention are in the specification, not the claims” (page 24 lines 6-19), “a patentee can reap the benefit of claiming unnamed ingredients and steps by employing the phrase “consisting essentially of” so long as the basic and novel properties of the invention are definite.” (page 24 lines 36-7 and page 25 lines 1-2), “the basic and novel properties must be sufficiently definite so as to inform, with reasonable certainty, a POSITA of their scope within the context of the invention (page 26 lines 22-24), “if a POSITA cannot as-certain the bounds of the basic and novel properties of the invention, then there is no basis upon which to ground the analysis of whether an unlisted ingredient has a material effect on the basic and novel properties. To determine if an unlisted ingredient materially alters the basic and novel properties of an invention, the Nautilus definiteness standard requires that the basic and novel properties be known and definite.” (page 28 lines 27-35). In the instant case, the specification does not provide guidance in regard to what the basic and novel properties of the invention are. On the contrary, the only embodiment (example 1) provides components beyond instantly claimed vitamin D, vitamin C and zinc (also comprising hydroxychloroquine and azithromycin). There is no teaching in the instant specification in regard to what the basic and novel properties of the invention are and whether such properties are limited to the functions of vitamin D, C and zinc. It is thus unclear what unlisted ingredients would materially alter the basic and novel properties of the invention. For this reason, the usage of “consisting essentially of” renders the instant claims indefinite. 
Response to Arguments
Applicant’s arguments against rejections that are withdrawn are now moot.
Regarding the USC 101 rejection over claims 1, 4 and 7-8, Applicant argues the following:
“Applicant has amended the preamble to recite that the product "consists essentially of' the listed compounds. Support for this amendment can be found in paragraphs [0020]- [0025]. Therefore, no new matter has been added by this amendment. 
The prior art relied upon by the Examiner to assert a product exists in the prior art containing vitamin D, vitamin C, and zinc also discloses additional compounds in that product (i.e. mushroom) that can have a physiological effect. Furthermore, the amount of vitamin D, vitamin C, and zinc present in the natural compounds of mushrooms is far less that the amount claimed in claims 4, 7, and 8. 
Given that the prior art cited does not teach a compound limited to the claimed compound, and specifically, in the claimed amounts, the Examiner has not made a prima facie case that the claimed invention exists in nature.”
Applicant’s arguments are acknowledged but not found persuasive. Please refer to the explanation about regarding why the instantly claimed “consisting essentially of” transitional phrase is construed as “comprising”. There is a prima facie case established unless Applicant provides evidence that the introduction of additional components would materially change the characteristics of applicant’s invention. Regarding Applicant’s arguments about the amounts of the instant invention being different than of mushrooms, amounts of the vitamin C, vitamin D, and zinc do not render the claims patent eligible under 35 U.S.C. 101. See Ex parte Burgos, decision of the Patent Trial and Appeal Board dated 03 January 2017, Patent Application No. 13/076, 117, pages 6-9, affirmed in non-precedential decision at 711 Fed.Appx. 646 (Fed. Cir. 2018) (a mixture of naturally occurring compounds is not rendered patent eligible under 35 U.S.C. 101 merely by claiming relative amounts or concentrations of the compounds in the mixture; noting that patent ineligible claims in Funk Bros. Seed Co. v. Kala lnoculant Co., 333 U.S. 127 (1948) recited relative amounts of bacterial species in a mixture).
Regarding the USC 112(a) rejection, Applicant argues the following:
“The claimed invention is for a product, and more specifically, a specific composition, and not a method for treating a condition. Applicant notes that statements in the preamble may provide context, but in general the preamble is not limiting. The body of the claim sets forth the entirety of the invention; therefore, the preamble is not limiting. See, MPEP 2111.02(II).
The Examiner has not set forth a prima facie case as to why the claims should be limited to statements in the preamble when the body of the claim sets forth the entire invention. As such, Applicant respectfully requests the rejection based on 35 U.S.C. § 112(a) be withdrawn.”
This argument is acknowledged but not found persuasive. Applicant’s correctly states that the “preamble” for purposes of prior art, may constitute an “intended use” which may not distinguish from the same composition in the prior art. Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976). However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971) (MPEP 2164.08(b). “When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (claiming a chimeric gene capable of being expressed in any cyanobacterium and thus defining the claimed gene by its use).” (MPEP 2164.01(c)). Here, it is explained above in the 112a rejection why the “prevention” is not enabled. Thus, regardless of it being deemed as intended use, a scope of enablement rejection is warranted since a use for a composition claim is to be evaluated for enablement issues. 
Regarding the USC 102 rejection over claims 1 and 4 over Bezzek, Applicant argues the following:
“As discussed above in section A and incorporated here by this reference, the claims have been amended to recite a composition consisting essentially of 3 components, vitamin C, vitamin D, and zinc. The fewest number of components Bezzek teaches is 10. See, Bezzek, Figs. 13 and 24. Therefore, Bezzek does not anticipate the claims, and Applicant respectfully requests the rejection on this basis be withdrawn.”
This argument is acknowledged but not found persuasive. As explained above, the burden is on the Applicant to prove how the additional components provided by Bezzek would materially change the characteristics of applicant’s invention. 
Regarding the USC 103 rejection over claims 7-8 over Bezzek and Novartis, Applicant argues the following:
“The Examiner rejected claims 7-8 as obvious in view of Bezzek and Novartis, European Publication No. EP197341A1). Applicant respectfully disagrees. 
Nonetheless, as stated above in section E and incorporated here by this reference, Bezzek does not teach the composition claimed. Regardless of whether Novartis teaches the claimed amount of vitamin D, its combination with Bezzek would not result in the claimed composition because Bezzek requires too many components. As such, Applicant respectfully requests the rejection on this basis be withdrawn.”
This argument is acknowledged but not found persuasive. As explained above, the burden is on the Applicant to prove how the additional components provided by Bezzek would materially change the characteristics of applicant’s invention. Without such evidence, “consisting essentially of” is construed as “comprising” and the rejections stand.  (see MPEP 2111.03). 
Regarding the remaining non-statutory double patenting rejections that are not withdrawn, Applicant recites “With respect to the applications, as the claims have not issued, and may change, Applicant reserves the right to file a terminal disclaimer at the appropriate time.” Until such terminal disclaimers are filed, the rejections stand.
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613      

/MARK V STEVENS/Primary Examiner, Art Unit 1613